Title: From Thomas Jefferson to the Persons Appointed to Purchase Horses under the Resolution of July 14th, 1780, 6 September 1780
From: Jefferson, Thomas
To: 



In Council Sepr. 6th. 1780.

As we have reason to believe the number of horses desired is not yet purchased, we think it necessary to extend the time of delivery further to the 15th of October, only desiring you to forward what you have and praying your greatest exertions to make up the number desired as they are extremely wanted to the southward. I am, sir, Your very humble servant,

Tho: Jefferson

